CLD-071                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 10-4542
                                       ___________

                        IN RE: JOHN T. PICKERING-GEORGE
                          (ADOPTED) JOHN R. DALEY, JR.,
                                     Petitioner
                       ____________________________________

                         Petition for Writ of Mandamus from the
                           District Court of the Virgin Islands
                        (Related to D.V.I. Civil No. 10-cv-00079)
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 December 16, 2010

               Before: RENDELL, FUENTES and SMITH, Circuit Judges

                              (Opinion filed January 6, 2011)
                                        _________

                               OPINION OF THE COURT
                                     _________

PER CURIAM

       John Pickering-George has filed a petition for a writ of mandamus in which he

complains about the “failure to docket” a civil action which he submitted to the District

Court of the Virgin Islands. For the following reasons, we will deny the petition.

       Pickering-George alleges that he submitted a petition to the District Court in July

2010, but that the “court clerk’s office did not respond with a civil docket number nor the

status of the case.” Significantly, however, a search of the District Court’s electronic
docket indicates that Pickering-George’s action was filed on July 16, 2010. See

Pickering-George v. Dowdye, et al., No. 10-cv-00079. Therefore, to the extent

Pickering-George seeks an order directing the District Court clerk to docket his petition,

we will deny the mandamus petition as moot.

       We recognize that, along with the complaint, Pickering George filed in the District

Court an application to proceed without prepaying fees or costs. He submitted another

such application in November 2010, along with requests for a docket number and a status

report. Although the District Court has not addressed any of Pickering-George’s filings,

we are confident that it will take appropriate action in the case expeditiously.1




       1
        The Clerk of this Court is directed to furnish Pickering-George with a copy of
the docket report in D.V.I. Civ. No. 10-cv-00079.
                                              2